DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US 15/613,229, which issued as US 10,690,999 on 6/23/20 and is a continuation of PCT CN2014/092991.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The NPL and foreign references are in the parent application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vandemoere et al (US 4,901,097), cited by applicant, in view of Okuyama (US 8,764,204).  
Regarding Claim 1: Vandemoere (figs 1 & 2) teaches an image capturing module (figs 1 & 2) comprising: a casing including an opening (9); a lens component arranged in the casing (3) and including a lens (7); and a lens shade disposed directly facing the lens component (25), the lens shade being configured to couple with the casing via the opening of the casing (at 41 and 43).  Vandemoere does not specifically teach the lens extending out from the casing into the lens shade through the opening of the casing.  However in a similar field of endeavor, Okuyama teaches an image capture device (fig 9) 
Regarding Claim 2: Vandemoere in view of Okuyama discloses the invention as described in Claim 1 and Vandemoere further teaches wherein the lens shade includes (see annotated fig 2 below) a first bottom surface close to the lens (A) and including a first light inlet (plane between As) the first bottom surface being arranged inside the casing (fig 2); a second bottom surface disposed opposite to the first bottom surface (B) and away from the lens and including a second light inlet (plane between Bs); and an incoming light pathway running through the lens shade to allow external light to enter the lens where the light incoming pathway includes the first light inlet and the second light inlet (L)

    PNG
    media_image1.png
    458
    770
    media_image1.png
    Greyscale

Regarding Claim 5:
Regarding Claim 6: Vandemoere in view of Okuyama discloses the invention as described in Claim 2 above and Vandemoere further teaches wherein a sidewall of the light incoming pathway includes a slant surface (see annotated fig 2 above, L).  
Regarding Claim 7: Vandemoere in view of Okuyama discloses the invention as described in Claim 2 above and Vandemoere further teaches wherein the second light inlet has a rectangular shape (fig 1) and a sidewall of the light incoming pathway includes four slant surface extending from four lateral sides of the second light inlet towards the first light inlet (fig 2). 
Regarding Claim 8: Vandemoere in view of Okuyama discloses the invention as described in Claim 2 above and Vandemoere further teaches wherein the lens shade includes a lens shade body (top of 25) and a bottom cover connect to a side of the lens shade body close to the lens (where 27 is on 25); the light incoming pathway runs through the lens body shade and the bottom cover (annotated L above); the first bottom surface includes a surface on one end of the bottom cover that faces the lens (annotated A above); the lens shade body includes first and second ends, the first end being opposite to the second end and being further away from the lens than the second end (annotated B); and the second bottom surface includes a surface on the first end of the lens shade body (fig 2).  
Regarding Claim 9: Vandemoere in view of Okuyama discloses the invention as described in Claim 8 above and Vandemoere further teaches wherein the lens shade forms a hollow casing (25); a surface on the second end of the lens shade body (annotated C) includes an opening hole (plane between Cs); and a size of the opening hole is greater than a size of the second light inlet (fig 2).  
Regarding Claim 10: Vandemoere in view of Okuyama discloses the invention as described in Claim 9 above and Vandemoere further teaches wherein a shape and size of the bottom cover match a shape and size of the opening hole respectively (25 bottom same size as center of ring), the lens shade body comprises a first positioning portion (arm of 41 & 43) and a first fastening portion formed at the opening hole (prong of 41 & 43), the bottom cover comprises a second positioning portion matching the first positioning portion and a second fastening portion matching the first fastening portion (37 & 39), and the first positioning portion and second positioning portion are configured to match each other to position the bottom cover (arms extend past the bottom plate of 25) and the first fastening portion and the second 
Regarding Claim 11: Vandemoere in view of Okuyama discloses the invention as described in Claim 10 above and Vandemoere inherently teaches wherein the first fastening portion comprises an elastic arm protruding from a portion on a sidewall of the lens shade body close to the opening hole (41 and 43 have to be at least a little elastic to get the prongs in) and the second fastening portion comprises a snap slot formed on an outer sidewall of the bottom cover and matching the elastic arm (fig 2).
Regarding Claim 12: Vandemoere in view of Okuyama discloses the invention as described in Claim 10 and Vandemoere further teaches wherein the first positioning portion comprises a protrusion disposed at the opening hole and the second positioning portion comprises a notch portion protruding from an outer sidewall of the bottom cover and matching the notch (fig 2) but does not specifically teach the first positioning portion comprising a notch and the second comprising a protrusion, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Vandemoere and Okuyama with the notch and protrusion with a reasonable expectation of success because it is just a reversal of parts. Further, it has been held that a mere reversal of the working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding Claim 13: Vandemoere in view of Okuyama discloses the invention as described in Claim 8 above and Vandemoere further teaches the lens shade body comprises a first fastening portion formed at the opening hole (prong of 41 & 43), the bottom cover comprises a second fastening portion matching the first fastening portion (37 & 39), and the first fastening portion and the second fastening portion are configured to match each other to connect the bottom cover to the lens shade body (fig 2).
Regarding Claim 14: Vandemoere in view of Okuyama discloses the invention as described in Claim 13 above and Vandemoere inherently teaches wherein the first fastening portion comprises an elastic arm protruding from a portion on a sidewall of the lens shade body close to the opening hole (41 and 43 have to be at least a little elastic to get the prongs in) and the second fastening portion comprises a snap slot formed on an outer sidewall of the bottom cover and matching the elastic arm (fig 2).
Regarding Claim 15: Vandemoere in view of Okuyama discloses the invention as described in Claim 13 above and Vandemoere further teaches the lens shade body comprises a first positioning portion (arm of 41 & 43), the bottom cover comprises a second positioning portion matching the first positioning portion (37 & 39), and the first positioning portion and second positioning portion are configured to match each other to position the bottom cover (arms extend past the bottom plate of 25).
Regarding Claim 16: Vandemoere in view of Okuyama discloses the invention as described in Claim 15 and Vandemoere further teaches wherein the first positioning portion comprises a protrusion disposed at the opening hole and the second positioning portion comprises a notch portion protruding from an outer sidewall of the bottom cover and matching the notch (fig 2) but does not specifically teach the first positioning portion comprising a notch and the second comprising a protrusion, however, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the combined device of Vandemoere and Okuyama with the notch and protrusion with a reasonable expectation of success because it is just a reversal of parts. Further, it has been held that a mere reversal of the working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Regarding Claim 19: Vandemoere in view of Okuyama discloses the invention as described in Claim 1 but does not specifically teach the thickness of the lens in a direction along an optical axis of the lens being larger than a thickness of a wall of the casing.  It would have been an obvious matter of design choice to make the lens thicker than the wall of the casing since applicant has not disclosed that a thicker lens solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a lens that is thinner than a wall of the casing. There is no evidence it is critical to the functionality of the device, which focuses on external features of an image capture apparatus and not the optical system.  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vandemoere et al (US 4,901,097), cited by applicant, in view of Okuyama (US 8,764,204), in further view of Chang (US 2013/0051784), cited by applicant. 
Regarding Claim 3:  Vandemoere in view of Okuyama discloses the invention as described in Claim 2 but does not specifically teach wherein the lens shade further comprises a retaining wall formed on the first bottom surface and being perpendicular to the first bottom matching the lens and being configured to limit a position of the lens. However, in a similar field of endeavor, Chang teaches a lens shade comprising a retaining wall formed on the first bottom surface and being perpendicular to the first bottom a size and shape of the space surrounded by the retaining wall matching a size and shape of the lens and the retaining wall being configured to limit a position of the lens (fig 6, 60). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Vandemoere and Okuyama with the retaining wall of Chang for the purpose of securing the shade to the casing (¶37).
   Regarding Claim 4: Vandemoere in view of Okuyama in further view of Chang discloses the invention as described in Claim 3 and Okuyama further teaches wherein the lens extends out from the casing into the lens shade through an open space surrounded by the retaining wall (fig 9).  

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vandemoere et al (US 4,901,097), cited by applicant, in view of Okuyama (US 8,764,204), in further view of Curtis (US 4,137,540), cited by applicant. 
Regarding Claim 17: Vandemoere in view of Okuyama discloses the invention as described in Claim 1 but does not specifically teach a filter component connected on the lens shade. However, in a similar field of endeavor, Curtis teaches a filter component connected on a lens shade (col 3 lines 9-20). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Vandemoere with the filter of Curtis for the purpose of producing special effects (col 3 lines 9-20).
Regarding Claim 18: Vandemoere in view of Okuyama in further view of Curtis discloses the invention as described in Claim 17 and Curtis further suggests the lens shade including a first connection portion and the filter comprising a filter including a second connecting portion matching the first connecting portion, the filter being configured to be connected to the first connecting portion to mount the filter component to the lens shade (col 2 lines 37-45).   Curtis does not specifically teach the use of a filter ring, but it would have been obvious to one of ordinary skill in the art to try and provide the filter of Curtis with a filter ring with a reasonable expectation of success for the purpose of protecting the filter.  
Regarding Claim 20: Vandemoere teaches an image capture device (figs 1 & 2) comprising: a casing including an opening (9); a lens component arranged in the casing (3) and including a lens (7); and a lens shade disposed directly facing the lens component and received in the opening of the casing (25).  Vandemoere does not specifically teach a filter arranged at a side of the lens shade opening opposite to the lens.  However, in a similar field of endeavor, Curtis teaches a filter component connected on a lens shade (col 3 lines 9-20). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Vandemoere with the filter of Curtis for the purpose of producing special effects (col 3 lines 9-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/15/21